Order entered March 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00186-CR

                   DANNY ARAGONMARQUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-12099-U

                                      ORDER

      For reasons that are not clear, appellant’s March 13, 2020 timely filed notice

of appeal was only recently forwarded in this Court. We ORDER the clerk’s and

reporter’s records filed by April 11, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to Felicia Pitre,

Dallas County District Clerk; to Sasha Brooks, official court reporter, 291st
Judicial District Court; to Nanette Hendrickson; and to the Dallas County District

Attorney’s Office, Appellate Division.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE